SMITH, Justice.
On a former day this Court sustained ap-pellee’s motion to strike the transcript and to dismiss the appeal for want of jurisdiction in this Court.
Now appellee has filed a motion requesting this Court to make an allowance of fees-to compensate his attorney for services on the appeal here.
Having decided that this Court never acquired jurisdiction of the case, we are bound to take notice of our want of jurisdiction to act upon the present motion for attorneys’ fees. 21 C.J.S. Courts § 114. at 175 (1940).
Motion denied.
All Justices concur.